Citation Nr: 1231832	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO. 05-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of recovery of overpayment in the amount of $17,869.66.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1968 to July 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The claims file presented some confusion as to the Veteran's intent to appoint an authorized representative. There was of record a Va Form 23-22 appointing Disabled American Veterans to represent him before VA. In October 2000 the Veteran submitted general power of attorney signed and dated in October 2000, which is a power of attorney appointment mechanism not recognized to convey authority to represent the Veteran before VA. Subsequently, in November 2004, a private attorney, Sharon Silver, submitted a letter on the Veteran's behalf, but no appropriate form was submitted appointing this private attorney as authorized representative of the Veteran. Accordingly, the Board in July 2012 sent the Veteran a letter informing that he must within 30 days clarify his desire to appoint an authorized representative to represent him before VA, or else he would be deemed to be unrepresented in his appeal before the Board. Copies of this letter were also sent to the DAV and to Sharon Silver. No reply has been received from the Veteran, and accordingly he is deemed to be unrepresented in this appeal. 


FINDINGS OF FACT

1. The amount of overpaid pension benefits is $17,869.66.

2. The Veteran was at fault in the creation of the overpayment of compensation benefits because he did not timely notify VA of his incarceration upon felony conviction. 

3. VA was somewhat at fault in the creation of the overpayment of the benefits, following notice of felony conviction and incarceration, by not acting promptly to ascertain the date of felony conviction and incarceration and process notice and reduction of his benefit. 

4. The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled, based on his incarceration. 

5. Collection of that indebtedness would not defeat the purpose of the benefit program, or otherwise be inequitable or against good conscience.


CONCLUSION OF LAW

The appellant's overpayment debt, created by compensation benefit payments made in excess of that allowable during a period of felony incarceration, in the amount of $17,869.66, was properly created and is valid; there is no statutory bar to waiver of recovery of the indebtedness; and equity and good conscience favors the recovery of the entire amount of the debt, with no waiver. 38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 3.665 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties does not apply to cases involving waiver of overpayment claims. Therefore, the VCAA and its implementing regulations do not apply in this matter. See also Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007). 

There are, however, other due process requirements that are apply in waiver of overpayment issues. Once VA has determined there is a debt, the debtor must be advised of the fact of the debt and may dispute its existence or amount, as well as requesting waiver of it. Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and, if the debtor is unsatisfied, he may appeal. Id., see also 38 C.F.R. § 1.911 (2011); VAOPGCPREC 6-98 (April 24, 1998). The RO fully complied with these requirements. It reviewed the accuracy of its debt determination and advised the Veteran of the findings of a payment audit in a December 2002 letter. The audit revealed that the amount of the debt was proper. 38 U.S.C.A. § 5302 requires that VA notify a payee of VA benefits of a debt owed by the payee to VA due to payment or overpayment of the benefits and, as part of that notification, of the right to submit an application for waiver of the indebtedness and of the procedures for submitting the application. 38 U.S.C.A. § 5302(a); see 38 C.F.R. § 1.963(b) (procedures for applying for waiver). The Veteran received such notice. 

All available pertinent evidence has been exhaustively sought/obtained, as possible. The Veteran did not request a hearing, and he has not indicated a desire to address further the issues the subject of appeal here that has not been fulfilled. The Veteran has not indicated relevant evidentiary issues that merit further development before the Board can make a legal and equitable determination in this case. 38 C.F.R. § 1.963. Accordingly, the Board finds that all notice and development required in this case prior to the Board's adjudication have been fulfilled. 


II. Waiver of Overpayment

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. § 1.963(a) (2011). The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side. 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

The standard of "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 38 C.F.R. § 1.965(a). In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor (Whether actions of the debtor contributed to creation of the debt); (2) Balancing of faults (Weighing fault of the debtor against VA fault); (3) Undue hardship (whether collection would deprive the debtor or his family of basic necessities); (4) Defeat the purpose (Whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) Unjust enrichment (Whether failure to make restitution would result in unfair gain to the debtor); and (6) Changing positions to one's detriment (Whether reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation). 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the request for waiver, or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the request, in which case the request is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under VA laws and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration. 38 U.S.C.A. § 5313(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.665(a) (2011). The VA will inform a person whose benefits are subject to this reduction of the rights of his dependents to an apportionment while he is incarcerated, and the conditions under which payments to him may be resumed upon release from incarceration. 38 C.F.R. § 3.665(a). 

The term release from incarceration includes participation in a work-release or halfway house program, parole, and completion of sentence. For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction. 38 C.F.R. § 3.665(b). 

Section 3.665(a) applies to (1) a person serving a period of incarceration for conviction of a felony committed after October 7, 1980; (2) a person serving a period of incarceration after September 30, 1980 (regardless of when the felony was committed) when the following conditions are met: (i) he was incarcerated on October 1, 1980; and (ii) an award of compensation was approved after September 30, 1980; and (3) a Veteran who, on October 7, 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of December 27, 2001. 38 C.F.R. § 3.665(c). 

In the case of a Veteran with a service-connected disability rated at 20 percent or more, the Veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent. 38 C.F.R. § 3.665(d). If a disability evaluation is less than 20 percent, the Veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a). 38 C.F.R. § 3.665(d). 

No award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken. 38 C.F.R. §§ 3.103(b)(2), 3.105(h) (2011). 

The relevant chronology of events in this case are detailed below. 

The record reflects that in July 2000 VA received a letter from the Veteran's spouse informing that the Veteran had been incarcerated in May 2000. 

A telephonic contact with the District Attorney in August 2000 confirmed the Veteran's incarceration, with the Veteran then not yet convicted of the felonies for which he had been charged. 

In August 2001 the Veteran sent a letter expressing concern about payments due him based on his incarceration. The Veteran provided a "Computation of Sentence" document, but this document failed to provide a date of conviction. 

On May 14, 2002, the Veteran submitted an additional letter expressing concern over his payments during incarceration, and provided an "Inmate Location and Status Report," which report informed that the Veteran had been incarcerated following his felony conviction on April [redacted], 2001. 

On September 4, 2002, the Veteran was sent a letter proposing reduction of the Veteran's benefit award to a 10 percent compensation rate effective from June [redacted], 2001, or beginning the 61st day following the date of his incarceration following felony conviction.

On November 19, 2002, the Veteran's disability compensation award was amended, effective June [redacted], 2001, reducing the Veteran's benefit award to a 10 percent compensation rate effective from June [redacted], 2001, or beginning the 61st day following the date of his incarceration following felony conviction, and thereby creating an overpayment in the amount of $17,869.66. 

By a December 2002 letter the Veteran was informed of his right to request waiver of his debt which was due to overpayment.

Later in December 2002, the Veteran timely submitted a letter both disputing the creation of the debt and requesting waiver of the debt. A responsive debt audit was issued in January 2003. 

In July 2003 the RO issued a decision affirming the creation of the debt and denying the request to waive the debt. The Veteran timely appealed this decision. 

Also over this interval, the Veteran's spouse in January 2001 was awarded an apportionment for part of the Veteran's disability benefit, in the amount of $200.00. This award does not directly impact the present adjudication, but only concerns part of the Veteran's argument regarding the validity of the debt and the asserted basis for waiver of the debt. 

In this case, looking to the question of faults (factors (1) and (2)) the VA was notified of the Veteran's incarceration and of felony charges brought against the Veteran. VA was also notified of the Veteran's conviction of a felony and incarceration of the Veteran in August 2001, some four months following that felony conviction. The Board does not here find fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt by the Veteran not promptly notifying VA of his felony conviction - because VA was already made aware of his pre-conviction incarceration, and of potential pending conviction. Thus, these factors do not serve as a bar to wavier of overpayment. 38 C.F.R. § 1.963(a).

The question thus becomes one of equity and good conscience, with application of relevant factors. 38 C.F.R. § 1.965. The Board does find some fault on the part of the Veteran in not promptly notifying VA of the conviction (factor 1). VA is also somewhat at fault for not following-up on the Veteran's August 2001 letter, so as to more promptly determine the date of conviction, and thereby more promptly propose and carry out the reduction in benefits, to limit the extent of overpayment (factor 2). Thus, in the creation of the debt, the Board does not find that equities in terms of fault particular leans in favor of either the Veteran or the VA.

The Veteran has argued that he does not owe the debt because the debt was transferred to a joint account of him and his wife of which he was unaware, and was thereby obtained by his wife, and he in effect never saw the money. In effect, the Veteran presents this argument both as a basis for asserting that the debt was not properly created, and for asserting that the debt should be waived because it would be in inequitable to hold him responsible for paying the debt created by the receipt of money which he never received. The Board finds both these arguments invalid, as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). The person who ultimately received the compensation benefits paid does not negate the creation of the debt, nor can it serve as a basis for waiver of the debt. As explicitly stated in 38 C.F.R. § 1.962(b), "There shall be no waiver consideration of an indebtedness that results from the receipt of a benefit payment by a non-payee who has no claim or entitlement to such payment." In short, any dispute as to the Veteran's spouse's taking or not taking of compensation benefit moneys from a joint account is a matter of dispute between the Veteran and his spouse, and not for consideration by VA as a basis for waiver of debt. 
 
Looking to the other equity and good conscience factors beyond fault, (3) the Board does not find undue hardship as a result of the recovery of overpayment, because the Veteran has not identified any such undue hardship. 

(4) The Board also does not find that the collection of the overpayment would defeat the purpose or nullify any objectives for which the benefits were intended. Rather, the recovery of overpayments will be made from a portion of the Veteran's disability benefits payments, and the Veteran's 80 percent disability rating affords ample funds from which to attain recovery of the overpayment. The benefits payments are still made to compensate for the Veteran's service-connected disability, and recovery of debts owed from a portion of those benefit payments does not nullify the payments themselves or the purpose of the payments. 

(5) The Board believes that failure to recover the debt would result in unjust enrichment to the Veteran, because the reduction of benefits during the Veteran's period of felony incarceration is explicitly required by VA law, and foregoing recovery of overpayments for this period would enrich the Veteran unjustly against these incarceration rules. Again, whether or not the Veteran ultimately received the compensation benefits paid or whether his spouse took these benefits from a joint account is not a matter of injustice or inequity between VA and the Veteran, but rather is a matter of dispute between the Veteran and his spouse distinct from VA. The record reflects ample basis for dispute between the Veteran and his spouse, as the Veteran's felony conviction was due to harms done by the Veteran to his spouse's daughter. Questions of spousal support are also potentially at issue. VA does not consider such disputes in its determination, and hence does not consider the Veteran's personal receipt of the compensation benefits paid with respect to these circumstances when considering questions of unjust enrichment. 38 C.F.R. § 1.962(b). 

(6) The Board also finds no evidence of changed position to the Veteran's detriment with use of the overpaid funds. Rather, the Veteran has asserted that the funds were taken by his spouse without his knowledge, and hence he had no opportunity to change his circumstances to his own detriment by use of the funds. 

The Board thus finds the equity and good conscience factor (2) does not weigh in favor of either the Veteran or VA, but that factors (1) and (3) through (6) weigh against waiver. The Board accordingly finds that because greater inequity would result from waiver of the debt than non-waiver, and because nothing implicated by good conscience precludes denial of waiver, the weight of the evidence and the equities in this case are against waiver of the debt which was properly created in the amount of $17,869.66. 38 C.F.R. §§ 1.962, 1.963. 

Because the preponderance of the evidence is against waiver, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



ORDER

Waiver of overpayment of debt in the amount of $17,869.66, which was properly created, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


